Citation Nr: 0008086	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  96-06 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to payment of or reimbursement by the Department 
of Veterans Affairs (VA) for medical expenses incurred in 
connection with the veteran's unauthorized medical care at 
Mount St. Mary's Hospital on April 12, 1995 (initially 
indicated as April 11, 1995).



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1948 to October 
1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1995 decision by the VA Medical Center (VAMC) in 
Buffalo, N.Y., that denied the veteran's claim for payment of 
or reimbursement for medical expenses incurred in connection 
with unauthorized care at the Mount St. Mary's Hospital on 
April 11, 1995 (April 12, 1995).  In December 1997, the Board 
remanded the case to the RO for additional development.


FINDINGS OF FACT


1.  Service connection is in effect for schizophrenia, 
undifferentiated type, rated 100 percent; and Athlete's feet, 
rated zero percent.

2.  The veteran received unauthorized private hospital 
treatment on April 12, 1995.

3.  The unauthorized private hospital treatment on April 12, 
1995, was not for an emergent situation.


CONCLUSION OF LAW


Not all the criteria for VA payment of unauthorized medical 
expenses incurred at a private hospital on April 12, 1995, 
are met.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 
(previously 17.80, reclassified as of May 13, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for reimbursement by VA for medical 
expenses incurred in connection with his unauthorized care at 
Mount St. Mary's Hospital on April 12, 1995, is well 
grounded, meaning it is plausible.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).

To be entitled to payment or reimbursement of the expenses of 
hospital care and other medical services not previously 
authorized by VA, the following must be shown:
(a)	The care or services were rendered 
for (1) an adjudicated service-connected 
disability or (2) for non-service-
connected disability associated with and 
held to be aggravating an adjudicated 
service-connected disability or (3) for 
any disability of a veteran who has a 
total disability permanent in nature 
resulting from a service-connected 
disability or (4) for any illness, injury 
or dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Chapter 31 (training and rehabilitation 
for veterans with service-connected 
disabilities) and who is medically 
determined to be in need of hospital care 
or medical services for any of the 
reasons enumerated in 38 C.F.R. 
§ 17.48(j), and
(b) 	The care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health, and
(c)	VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise or practicable, or treatment had 
been or would have been refused.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (previously 17.80, reclassified 
as of May 13, 1996).

A review of the record shows that service connection is in 
effect for the veteran's schizophrenia, undifferentiated 
type, rated 100 percent, effective from 1961; and Athlete's 
feet, rated zero percent.

Private medical reports show that the veteran was seen at the 
Mount St. Mary's Hospital, Emergency Service, on April 12, 
1995.  Some of the documents in the claims folders indicate 
that he was seen on April 11, 1995, and the records from the 
Mount St. Mary's Hospital show April 12 may have been 
rewritten over April 11, but the medical studies submitted 
from the Mount St. Mary's Hospital clearly show that the 
veteran was seen on April 12, 1995.  These private medical 
reports show a diagnosis of constipation and do not indicate 
that the veteran's treatment on April 12, 1995, was for an 
emergent situation.  Nor does the evidence show that the VA 
authorized this treatment.

In May 1995, a VA physician reviewed the records concerning 
the veteran's treatment on April 12, 1995, and concluded that 
this treatment was not for an emergency situation.  Nor is 
there any medical evidence in the veteran's claims folders to 
rebut this conclusion.

Statements from the veteran are to the effect that he had 
stomach cramps on April 11, 1995, and that he believed that 
he and his wife considered his condition an emergency.  This 
lay evidence is not sufficient to support a claim based on 
medical emergency.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In this case, there is evidence showing that the veteran has 
a total service-connected disability permanent in nature and 
that he is entitled to emergency treatment for any condition 
when delay would be hazardous to life or health and when a VA 
or other Federal medical facility is not feasibly available, 
but there is no medical evidence showing that there was a 
medical emergency requiring treatment at Mount St. Mary's 
Hospital on April 12, 1995.  Hence, all the criteria of 
38 U.S.C.A. § 1728 are not met for payment of or 
reimbursement for the cost of his unauthorized treatment at 
Mount St. Mary's Hospital on April 12, 1995.

The preponderance of the evidence is against the claim for 
payment of or reimbursement for the cost of unauthorized 
treatment at Mount St. Mary's Hospital on April 12, 1995, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Payment of or reimbursement for the cost of medical expenses 
incurred in connection with the veteran's unauthorized 
medical care at Mount St. Mary's Hospital on April 12, 1995 
(initially indicated as April 11, 1995), is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

